      Case 1-19-43516-ess        Doc 172     Filed 06/29/21      Entered 06/29/21 17:18:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                                      Case No. 1-19-43516-ess
 MICHAEL KRICHEVSKY
                                                                      Affirmation in Opposition
                                                                      to Debtor's Emergency
                                Debtor In Possession                  Motion in Limine No.2

To:     Honorable Elizabeth S. Stong
        U.S. Bankruptcy Judge

        Natalie A. Grigg, Esq., an attorney duly admitted to practice law in this court, affirms the

following to be true, under penalties of perjury:

        1.     I am a Partner of Woods Oviatt Gilman LLP, attorneys for Woods Oviatt Gilman,

LLP, Donald W. O'Brien, Jr., Natalie A. Grigg, Aleksandra K. Fugate, Brittany Maxon, David

Bruce Wildermuth, Brettanie L. Hart Saxton, Victoria E. Munian, Michael Thomas Jablonski, and

Miranda L. Sharlette a/k/a Miranda Jakubec ("Woods”). I am fully familiar with the facts of this

case and submit this affirmation in opposition to Debtor's Emergency Motion in Limine ("Motion")

filed in the main bankruptcy case 1-19-43516-ess.



                                          ARGUMENT

                                             POINT I

      DEBTOR'S MOTION SHOULD BE DENIED AS IT FAILS TO ADHERE TO THE
                         RULES OF PROCEDURE

        2.     Rule 9006(d) of the Federal Rule of Bankruptcy Procedure clearly outlines that any

motion and notice of motion are to be served "not later than seven days prior the time specified for

such hearing". See USCS Bankruptcy R 9006. Debtor filed this second motion on June 29, 2021,

with a hearing date of July 1, 2021. Notwithstanding the fact the Motion has not been served, even

counting from the filing date, the Motion is improperly filed.
     Case 1-19-43516-ess         Doc 172      Filed 06/29/21     Entered 06/29/21 17:18:58




          3.   Furthermore, the Motion also fails to comply with the serving requirements

specified in Rule 9006-1 of the Local Bankruptcy Rule for E.D.N.Y. The rule states that all motions

should be served at least 14 days prior to the hearing. Given that the Motion was filed five days

prior to the hearing, it is clearly improper and it should be denied.

          4.   Finally, Debtor labels the motion as "emergency" claiming as a reason for the

emergency nature of the motion that he was not aware of the hearing scheduled for July 1, 2021,

which hearing is addressing his own previous emergency request for a Rule 2004 exam. Even

though Debtor has failed to provide a legitimate reason for why this Motion should be considered

as an emergency one, Debtor has also failed to follow the Judge's procedures regarding emergency

motions; specifically, Debtor did not contact the Court to request a hearing date, rather chose to

use the hearing date and time already scheduled for the Rule 2004 exam request. Given all of the

above, it is clear that the Motion was improperly filed, it has not been served and it should be

denied.



                                             POINT II

               DEBTOR'S MOTION SHOULD BE DENIED AS IMPROPER

          5.   As an initial matter, Debtor's Motion was filed in the main bankruptcy case (1-19-

43516-ess) while it clearly attempts to address matters related to the adversary case (1-21-01013).

Furthermore, even if the Motion was filed in the adversary case, it remains procedurally improper

as there are currently multiple motions to dismiss the case pending and it should be denied.

          6.   While Debtor's Motion is titled "Motion in Limine No. 2", the Motion itself is not

a true motion in limine, but rather an attempt to preclude Woods and other parties involved from

advocating for their case. A motion in limine is used to "aid the trial process by enabling the Court
     Case 1-19-43516-ess        Doc 172     Filed 06/29/21      Entered 06/29/21 17:18:58




to rule in advance of trial on the relevance of certain forecasted evidence, as to issues that are

definitely set for trial, without lengthy argument at, or interruption of, the trial." Palmieri v.

Defaria, 88 F.3d 136, 141 (2d Cir. 1996) (citation omitted). Motion in limine can have evidence

excluded only when the evidence is clearly inadmissible on all potential grounds. See In re Genger,

No. 19-13895(JLG), 2021 Bankr. LEXIS 1592, at *4 (Bankr. S.D.N.Y. June 15, 2021) ((citing Dial

Corp. v. News Corp., No. 13CV6802, 2016 U.S. Dist. LEXIS 20427, 2016 WL 690868, at *1

(S.D.N.Y. Feb. 17, 2016) (citing United States v. Paredes, 176 F.Supp.2d 179, 181

(S.D.N.Y.2001)).

       7.      As previously stated, the adversary case is far from being set for trial as there are

numerous motions to dismiss pending decision. By filing this motion, the Debtor is also seeking

to effectively preclude Woods and other parties from testifying and acting in any manner necessary

to advocate for their case. Given the above, Debtor's Motion is not only premature and filed in the

wrong case, but it is absolutely improper and it should be denied.



                                           POINT III

 LAW OF THE CASE DOCTRINE SHOULD BE APPLIED AND DEBTOR SHOULD BE
PRECLUDED FROM FILING MOTIONS WITHOUT COURT'S EXPLICIT APPROVAL

       8.      Debtor has filed numerous motions, amended motions, cross-motions and requests

without any observation for the Court's rules, procedures and deadlines while repeatedly

complaining of his limited time and ability to dedicate to the case. With every frivolous and

repetitive motion debtor has filed, parties have had to dedicate time and resources to respond and

although many of the points have already been made and decided by several Courts, debtor

continues to raise the same issues.

       9.      The law of the case doctrine "is a judicial doctrine that promotes finality and
     Case 1-19-43516-ess         Doc 172     Filed 06/29/21     Entered 06/29/21 17:18:58




efficiency in the judicial process by encouraging courts to follow their own decisions within any

given case." See Geltzer v. Soshkin (In re Brizinova), 588 B.R. 311, 323 (Bankr. E.D.N.Y. 2018)

(citing In re Pilgrim's Pride Corp., 442 B.R. 522, 529 (Bankr. N.D. Tex. 2010)). As this Court

previously held, there are two factors to consider when determining whether to apply the law of

the case doctrine: 1) identity of parties; and 2) whether the prior decisions are final. See Geltzer

588 B.R. at 323. In the case at hand, it is undisputed that the parties involved are the same in the

main bankruptcy case (1-19-43516-ess) as the ones appearing in the adversary proceeding (1-21-

01013), despite Debtor's continued efforts to name every person simply on the basis of appearance

in the case.

        10.    Furthermore, courts have held that adversary proceedings arising out of the same

bankruptcy case are not separate cases and the law of the case doctrine applies. See Geltzer 588

B.R. at 324 (citing Bourdeau Bros., Inc. v. Montagne (In re Montagne), 2010 Bankr. LEXIS 212,

2010 WL 271347, at *6 (Bankr. D. Vt. Jan. 22, 2010) (stating that ""[a]dversary proceedings in

bankruptcy are not distinct pieces of litigation; they are components of a single bankruptcy case.'")

(quoting Cohen v. Bucci, 905 F.2d 1111, 1112 (7th Cir. 1990)); Artra Grp, Inc. v. Salomon Bros.

Holding Co., 1996 U.S. Dist. LEXIS 16380, 1996 WL 637595 at *5 (N.D. Ill. Oct. 31, 1996)

(holding that law of the case doctrine encompasses litigation in both main case and adversary

proceeding)). It follows that the first prong of the test has been met as the parties identity is the

same.

        11.    The second prong of the test requires that the order be final in order for the law of

the case doctrine to be applicable. In the present case, Secured Creditor Wells Fargo, as servicer

of U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage

Pass-Through Certificates, Series 2006-F (“U.S. Bank”) filed a motion for relief (ECF 47). This
     Case 1-19-43516-ess        Doc 172      Filed 06/29/21      Entered 06/29/21 17:18:58




Court granted U.S. Bank's motion for relief. See order filed at ECF 70. Debtor later appeal the

order lifting the stay and the District Court issued its own order upholding this Court's decision.

See case 1:20-cv-02343-AMD ECF 16. Nevertheless, Debtor continues to raise the issues already

decided in the motion for relief and the two orders and attempts to argue the same issues disguised

under the labels of different motions.

       12.     Additionally, this Court has issued decisions denying Debtor's motions against the

Proof of Claim filed by U.S. Bank (see ECF 149) and motions for sanctions (see ECF 144) yet

Debtor continues to raise arguments against the Proof of Claim, has already filed three additional

motions for sanctions and this is the second motion in limine in the last three days.

       13.     It is clear that both prongs of the law of the case doctrine have been met in this case

and the Court should apply the doctrine. It is also clear that Debtor has blatantly disregarded the

Court's rulings and deadlines and has instead proceeded to file one frivolous motion after the other

causing undue delays, hardship and allocation of resources on Woods and other parties involved.
     Case 1-19-43516-ess        Doc 172      Filed 06/29/21     Entered 06/29/21 17:18:58




                                             CONCLUSION

        Based on the foregoing, Debtor's Motion in Limine No. 2 should be denied, the law of the

case doctrine should be applied and the Debtor should be precluded from filing any additional

motions without the explicit permission of the Court, together with such other and further relief as

the Court deems just and proper.


DATED:         June 29, 2021
               Rochester, New York                   /s/ Natalie A Grigg, Esq.
                                                     WOODS OVIATT GILMAN LLP
                                                     Natalie A. Grigg, Esq.
                                                     Attorneys for Woods
                                                     500 Bausch & Lomb Place
                                                     Rochester, NY 14604
                                                     Telephone: 855-227-5072
     Case 1-19-43516-ess       Doc 172     Filed 06/29/21    Entered 06/29/21 17:18:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
                                                               CERTIFICATE OF
MICHAEL KRICHEVSKY                                             SERVICE
                                                               Case No. 1-19-43516-ess
                                                               Chapter 11
                              Debtor(s).

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 29, 2021, I caused the foregoing Affirmation,
including all attachments to be electronically filed with the Clerk of Court by using the CM/ECF
system, and provided a true correct copy of said document including all attachments to a vendor
for mailing by U.S. Postal Service First Class Main Postage Prepaid or FedEx to the following
parties:

Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014



                                                   /s/ Kevin Hoenig
                                                   Kevin Hoenig
                                                   Bankruptcy Clerk




100400-6
